843 F.2d 1388Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Defendant-Appellee,v.Raymond NOTTINGHAM, Jr., Plaintiff-Appellant.
No. 87-6104.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 23, 1987.Decided:  April 6, 1988.

Raymond Nottingham, Jr., appellant pro se.
Tommy Eugene Miller, Assistant U.S. Attorney, for appellee.
Before WIDENER, JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing relief under 28 U.S.C. Sec. 2255 is without merit.*   Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  United States v. Nottingham, CR No. 83-175-N;  C/A No. 87-384-N (E.D.Va. Jun. 9, 1987).


2
AFFIRMED.



*
 Nottingham's "civil action" complaint sought damages from the police officers who testified against him at trial for allegedly conspiring with the prosecutor to commit perjury against him.  Because the police officers were absolutely immune from liability for their testimony, Briscoe v. LaHue, 460 U.S. 325, (1983), the district court reasonably construed the complaint liberally as one filed under 28 U.S.C. Sec. 2255.   Haines v. Kerner, 404 U.S. 519 (1972)